Citation Nr: 0203135	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for the residuals of a 
malignant melanoma of the left temple as the result of 
ionizing radiation.

(The issue of entitlement to service connection for coronary 
artery disease and sick sinus syndrome, status post pacer 
replacement will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946, from April 1947 to April 1950, from April 1950 to 
December 1960, and from January 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for coronary artery 
disease and sick sinus syndrome, status post pacer 
replacement, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  During service, the veteran was exposed to ionizing 
radiation.

3.  Since 1995, the veteran has suffered from various forms 
of basal cell carcinoma.

4.  The veteran has also been treated for metastatic melanoma 
of the left sideburn and cheek.

5.  Medical evidence has shown an etiological relationship 
between basal cell carcinoma and ionizing radiation exposure; 
the same evidence does not insinuate a casual/etiological 
relationship between malignant melanomas and exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.103 (2001).

2.  The veteran did not suffer from a malignant melanoma as a 
result of exposure to ionizing radiation while in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, (West 1991 
& Supp. 2000); 38 C.F.R. § 3.316 (2001); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.103 (2001).

3.  Service connection for malignant melanoma of the left 
temple secondary to exposure to ionizing radiation is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA asking that service-
connection be granted for the residuals of a malignant 
melanoma of the left temple and cheek.  He avers that such a 
growth was the result of his exposure to ionizing radiation 
that he experienced during his 20 plus years of active duty.  
The RO has denied the veteran's request for benefits and he 
has appealed to the Board for review.

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:  furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application (38 U.S.C.A. § 5102 
(West Supp. 2001)); on receipt of a substantially complete 
application, telling the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant 
(38 U.S.C.A. § 5103 (West Supp. 2001)); if a reasonable 
possibility exists that assistance would aid in 
substantiating the claim, making reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes the Secretary to obtain, and telling the claimant 
if VA is unable to obtain the records (38 U.S.C.A. § 5103A(b) 
(West Supp. 2001)).  Additionally, in cases of disability 
compensation, the VA is responsible for obtaining service 
medical records and other relevant records pertaining to 
active military service that are held by a governmental 
entity, obtaining VA medical treatment or examination reports 
if the claimant provides sufficient information to locate the 
records, and obtaining any other relevant Federal records 
that the claimant adequately identifies and authorizes the 
Secretary to obtain (38 U.S.C.A. § 5103A(c) (West Supp. 
2001)); and providing a medical examination or obtaining a 
medical opinion if necessary to make a decision on the claim 
(38 U.S.C.A. § 5103A(d) (West Supp. 2001)). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran's medical 
treatment records have been obtained and the veteran has not 
suggested that he received treatment for his skin 
cancer/melanoma from any other medical facility.  As such, VA 
has not been given notice of relevant available medical or 
other evidence that might be attained by the VA for the 
processing of this claim.  Moreover, VA has obtained 
confirmation of the veteran's presence at a site where he may 
have been exposed to radiation.  Hence, VA has no further 
duty to assist the veteran in the development of facts 
pertinent to this claim, and the Board may decide the claim 
based on the evidence before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2001).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) (2001) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2000) and (ii) 
present manifestations of the same chronic disease.  See 
Brewer v. West, 11 Vet. App. 228, 231 (1998).  

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, and the Federal Circuit Court have 
noted that there are three ways in which a veteran may 
establish service connection for a disability which he or she 
believes was caused by ionizing radiation in service.  First, 
under 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000) and 38 
C.F.R. § 3.309(d) (2001), a veteran who participated in 
onsite testing involving the detonation of nuclear weapons, 
or participated in the post-World War II occupation or other 
duty in Hiroshima or Nagasaki, Japan, in 1945-1946, or was 
interned as a prisoner of war in Japan with opportunity for 
exposure to ionizing radiation, and who later contracts one 
of 15 listed types of cancer, will be granted service 
connection.  Second, under 38 C.F.R. § 3.311 (2001), a 
veteran who meets certain specified conditions, including 
exposure to ionizing radiation in service, may be granted 
service connection for one of the 24 disorders listed 
therein.  Third, where competent evidence is presented which 
traces causation of the claimed disability to a condition or 
event during service, direct service connection can be 
established, without the need to meet the conditions for the 
presumptions above, under 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000), and 38 C.F.R. § 3.303 (2001).  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See also McGuire v. West, 11 Vet.App. 274 
(1998).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309 (2001), and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1) (2001).  
In all claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records which may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2001).

A "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and includes those diseases 
listed at 38 C.F.R. § 3.311(b)(2) (2001).  This list 
includes, but is not limited to, skin cancer, multiple 
myeloma, lymphomas other than Hodgkin's disease, and any 
other cancer.  When it is determined that a veteran was 
exposed to ionizing radiation as claimed, and the veteran 
subsequently develops a radiogenic disease which first became 
manifest within the period specified in 38 C.F.R. § 
3.311(b)(5) (2001), the claim, before its adjudication, shall 
be referred to the Under Secretary for Benefits for 
consideration as to whether the disease resulted from 
exposure to ionizing radiation in service.  If, however, it 
is determined that the veteran was not exposed to ionizing 
radiation as claimed, or that he did not develop a radiogenic 
disease or it did not become manifest within the specified 
period, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5), 
(c) (2001).

The Court has consistently held, with regard to the 
substantive law cited at the beginning of our analysis, 
above, that "[s]ervice connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 
Vet.App. 488, 493 (1997).  Even without the now repealed 
well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to asses the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail".  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

It is not disputed that the veteran has had a malignant 
melanoma of the left temple excised from his skin.  This was 
accomplished in August 1999 by a Dr. D. Griffin with 
reportedly no known residuals.  What is in question is 
whether the melanoma was the result of the veteran's military 
service, to include exposure to ionizing radiation.  

The record reflects that the veteran was present at Operation 
HARDTACK I, a US atmospheric nuclear test series conducted at 
the Pacific Proving Ground during 1958.  His presence was 
confirmed via a letter from the Defense Threat Reduction 
Agency, dated July 2000.  Thus, the Board finds that the 
veteran is considered a "radiation exposed veteran" as 
defined by the provisions of 38 C.F.R. § 3.309(d)(3) (2001).  

In the July 2000 letter, the Defense Threat Reduction Agency 
further noted:

A careful search of dosimetry data 
reveals a recorded dose of 1.58 rem gamma 
for [the veteran].  A scientific dose 
reconstruction indicates that [the 
veteran] would have received an 
additional probable dose of 0.5 rem 
gamma.  [The veteran's] total dose of 
2.08 rem (2.1 rem rounded) has an upper 
bound of 2.4 rem gamma.  [The veteran's] 
skin dose to the face is 10.0 rem.  His 
skin dose to the shoulders is 9.3 rem.

A scientific dose reconstruction titled 
Neutron Exposure for DOD Nuclear Test 
Personnel (DNA-TR-84-405), available at 
your facility, indicates that, due to the 
distance of [the veteran's] unit from 
ground zero, he had virtually no 
potential for exposure to neutron 
radiation.

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309 (2001).  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2) (2001).  In 
this case, the veteran has submitted competent medical 
evidence showing metastatic melanoma of the left temple and 
cheek, which was staged as Clarks level IV and probably 
Clarks level V.  "A malignant melanoma is 'a tumor of high 
malignancy that starts in a black mole and metastasizes 
rapidly and widely.'  WEBSTER'S MEDICAL DESK DICTIONARY 420."  
Schoonover v. Derwinski, 3 Vet. App. 166 (1993).  Such a 
disease is not, however, one of the diseases specified as one 
which may be presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. §§ 3.309 (2001).  

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(d) (2001) for radiation exposure are specified 
with precision, and the disorders for which service 
connection is sought must be included on this listing if the 
veteran is to be accorded the presumption of service 
incurrence thereunder.  Because the veteran's disability is 
not included among the diseases specified at 38 C.F.R. 
§ 3.309(d) (2001), the Board finds that the veteran's claim, 
as evaluated under the regulations governing presumptive 
service connection based on radiation exposure, cannot be 
allowed.

Although the veteran does not qualify for service connection 
pursuant to 38 C.F.R. § 3.309 (2001), he may be eligible for 
benefits per 38 C.F.R. § 3.311 (2001).  The contents of 38 
C.F.R. § 3.311 (2001) provide for the development of claims 
based on a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
A melanoma is a type of carcinoma and as such, is one of the 
diseases defined as "radiogenic" in 38 C.F.R. § 3.311(b)(2) 
(2001).  These provisions do not give rise to a presumption 
of service connection, but rather establish a procedure for 
handling claims brought by radiation-exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F. 3d 1239, 1244 
(Fed. Cir. 1997).  

Section 3.311 essentially states that in all claims in which 
it is established that a radiogenic disease first became 
manifest after service where it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  38 C.F.R. (2001).  In the case of radiation from 
atmospheric nuclear weapons test participation, such as in 
this claim, dose data must be requested from the appropriate 
office of the Department of Defense.  Review of the record 
reflects that this was accomplished, and said data was 
reported above.  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons and the veteran subsequently 
developed a radiogenic disease, such as a malignant melanoma 
of the left temple, and that condition became manifest five 
years or more after exposure, then the claim must be refereed 
to the Under Secretary for Benefits for further 
consideration.  This procedure was followed, and in August 
2000, the VA's chief Public Health and Environmental Hazards 
Officer, under a delegation of authority from the Under 
Secretary of Benefits, wrote the following:

	. . . estimates that the veteran was 
exposed to the following doses of 
ionizing radiation during military 
service:  2.08 rem gamma (2.1 rem 
rounded)(upper bound of 2.4 rem gamma); 
skin doses to face - 10 rem; skin dose to 
the shoulders - 9.3 rem; virtually no 
potential for neutron.

3.  The Committee . . . does not provide 
screening doses for skin cancer.  Skin 
cancer usually has been attributed to 
ionizing radiation at high doses, e.g., 
several hundred rads. . . 

4.  The risk of malignant melanoma from 
exposure to ionizing radiation is not 
clear.  Some clinical studies suggest 
that high radiation-therapy doses may 
cause this form of skin cancer. . . . 
However, national and international 
publications on radiation risk do not 
give explicit risk factors for radiation-
induced malignant melanomas or state that 
the association is equivocal.  These 
reports are based on large 
epidemiological studies. . . .

5.  In light of the above, in our opinion 
it is likely that the veteran's basal 
cell skin cancer but not his malignant 
melanoma can be attributed to exposure to 
ionizing radiation in service.

The factors to be considered in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service are enumerated in 38 C.F.R. § 3.311(e) 
(2001).  The Court has clarified that these factors should 
serve as a point of reference for the VA Undersecretary for 
Benefits.  Hilkert v. West, 12 Vet. App. 145, 149-50 (1999).  
They include:

1)  the probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devises employed in its measurement or 
the methodologies employed in its 
estimation;

2)  the relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation of the specific pathology;

3)  the veteran's gender and pertinent 
family history;

4)  the veteran's age at time of 
exposure;

5)  the time-lapse between exposure and 
onset of the disease; and

6)  the extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

The Court has held that the Board must consider independent 
medical evidence in supporting its recorded findings, rather 
than providing its own medical judgment in the guise of a 
Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Review of the medical evidence set forth above reveals that 
the physicians who have provided opinions for the record have 
explicitly and implicitly considered these factors in 
formulating their opinions.

It is the conclusion of the Board that the VA has 
accomplished its duty to assist to the veteran obtaining an 
opinion concerning the etiology of the veteran's melanoma.  
In absence of any indication that additional evidence to the 
contrary remains at large, the Board holds that the VA has 
fulfilled not only the statutory duty to assist as defined by 
the Veterans Claims Assistance Act of 2000 (discussed above), 
but also the regulatory responsibilities for cases of this 
nature, which are discussed in 38 C.F.R. § 3.311 (2001).  
Moreover, it is also the conclusion of the Board that the 
medical evidence does not link the development of the 
malignant melanoma of the left temple to radiation exposure, 
per the provisions of 38 C.F.R. § 3.311 (2001).  That is, 
despite the declarations of the veteran, medical evidence has 
not been presented etiologically linking the veteran's 
melanoma with his radiation exposure.  

Notwithstanding the above, as the Board has noted, service 
connection may be granted pursuant to Combee.  34 F. 3d at 
1043-1044.  This means the veteran can establish service 
connection with proof of actual direct causation.  There is 
no indication from the record that the veteran manifested the 
malignant melanoma of the left temple within the one year 
presumptive period found in 38 C.F.R. § 3.309(a).  Although 
the veteran insinuates that he has suffered from such a 
condition since service, his lay diagnosis is entitled to no 
weight of probative value.  See Espiritu, supra.

The veteran suggests that there is some type of relationship 
between his malignant melanoma and his military service.  The 
evidence supporting the veteran's claim consists only of his 
own assertions.  His contentions cannot be viewed as 
competent evidence of the etiology of his malignant melanoma.  
Lay persons untrained in medicine cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994).

Additionally, the Board finds the August 2000 review by the 
VA Chief Public Health and Environmental Hazards Officer 
probative in resolving the question regarding the veteran's 
malignant melanoma and its cause.  The Board bases this 
determination on the physician's professional credentials as 
an expert in the field of radiation oncology, and because his 
opinion was predicated on his opportunity to review the 
entire body of evidence contained in the veteran's claims 
files.  

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997).  Because the veteran has not submitted medical 
evidence to the contrary, the Board has placed a great deal 
of weight of probative value on the above referenced August 
2000 opinion.  Therefore, following a comprehensive review of 
the veteran's file, the Board chooses to assign greater 
probative weight to the conclusions reached by said report.  
Hence, the preponderance of the evidence is against the 
veteran's claim and it is denied.  

The VA has already conceded that the veteran's basal cell 
carcinoma was attributed to the veteran's exposure to 
ionizing radiation in service.  A review of evidence reveals 
that the veteran was exposed to radiation during his years of 
active duty.  Yet, besides the concession by the VA 
concerning his basal carcinoma, the medical records do not 
suggest or insinuate that the malignant melanoma was the 
result of or caused by any in-service exposure to ionizing 
radiation.

While the veteran had contended that his malignant melanoma 
was the direct result of exposure to radioactive materials, 
he has not been diagnosed as suffering from any of the 
presumptive diseases that are listed in statutes or 
regulations pertaining to radiation exposure.  Moreover, the 
veteran has not submitted medical evidence linking the 
melanoma to any in-service exposure to ionizing radiation.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for the residuals of a malignant melanoma of the 
left temple secondary to exposure to ionizing radiation.  
While the VA has conceded that the veteran's basal cell 
carcinoma is related to exposure to ionizing radiation, he 
has failed to submit evidence of any other current radiation-
induced disability.

The veteran has been very specific in asserting that he 
suffers from residuals of exposure to radiation.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's malignant 
melanoma was associated with exposure to ionizing radiation 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).  See also Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for exposure to ionizing radiation.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).


ORDER

Entitlement to service connection for the residuals of a 
malignant melanoma of the left temple as the result of 
exposure to ionizing radiation is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


